                     UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF WISCONSIN


JOANN SIMONS,

                           Plaintiff,

             v.                                        Case No. 19-CV-1851

ANDREW SAUL,
Commissioner of the Social Security Administration,

                           Defendant.


        ORDER REVERSING AND REMANDING FOR FURTHER
         PROCEEDINGS PURSUANT TO SENTENCE FOUR OF
                       42 U.S.C. § 405(g)


      This matter is before the court on the parties’ stipulation for remand for further

proceedings pursuant to sentence four of 42 U.S.C. § 405(g).

      It is hereby ORDERED that this case be remanded to the Agency pursuant to the

fourth sentence of 42 U.S.C. § 405(g) for further proceedings and that judgment be entered

pursuant to Federal Rule of Civil Procedure 58. Upon receipt of the Court’s order, if the

Appeals Council does not issue a fully-favorable decision, the Appeals Council will

instruct an Administrative Law Judge (ALJ) to take further action to complete the

administrative record. The ALJ will reevaluate the entire record, including Dr. Fugette’s




        Case 2:19-cv-01851-WED Filed 04/17/20 Page 1 of 2 Document 13
opinion and all other opinion evidence. The ALJ will proceed through the sequential

evaluation process as needed to reach a decision. If the evaluation reaches step four, the

ALJ will reevaluate Simons’s residual functional capacity. The ALJ will obtain vocational

testimony if needed to support a decision. The ALJ will proffer any additional evidence

consistent with agency regulations and SSRs. Consistent with agency regulations, the

ALJ will offer Simons the opportunity for a new hearing and Simons may submit new

evidence.

      Dated at Milwaukee, Wisconsin this 17th day of April, 2020.



                                                _________________________
                                                WILLIAM E. DUFFIN
                                                U.S. Magistrate Judge




                                      2
        Case 2:19-cv-01851-WED Filed 04/17/20 Page 2 of 2 Document 13
